DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims are objected to because of the following informalities:  
Claim 1, line 4, the semicolon should be a colon.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “between 5 and 45 degrees”, and the claim also recites “preferably between 15 and 25 degrees”, and further recites “even more preferably substantially 20 degrees”, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
For examination purposes, the claim is considered to require that the guidance part of the first slope is between 5 and 45 degrees.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “between 30 and 60 degrees”, and the claim also recites “preferably between 40 and 50 degrees”, and further recites “even more preferably substantially 45 degrees”, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
For examination purposes, the claim is considered to require that the guidance part of the second slope is between 30 and 60 degrees.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation “between 1 and 3 mm”, and the claim also recites “preferably between 1.5 and 2.5 mm”, and further recites “even more preferably over substantially 2mm”, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Regarding claim 2, each instance of the term "preferably" renders the claim(s) indefinite because it is unclear whether the limitations following the term are part of the claimed invention.  See MPEP § 2173.05(d).
For examination purposes, the claim is not considered to require the limitations following the term “preferably”.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation “between 1.1 and 1.5 times larger”, and the claim also recites “preferably between 1.25 and 1.35”, and further recites “even more preferably 1.3 times”, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
For examination purposes, the claim is considered to require that the outer size of the thickening of the pillar is between 1.1 and 1.5 times larger than the outer size of the guidance part.

Regarding claim 5, the term "preferably" renders the claim(s) indefinite because it is unclear whether the limitations following the term are part of the claimed invention.  See MPEP § 2173.05(d).
For examination purposes, the claim is not considered to require the limitations following the term “preferably”.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 11 recites the broad recitation “between 65-75 Shore”, and the claim also recites “preferably 69-71 Shore”, and further recites “even more preferably 70 Shore”, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
For examination purposes, the claim is considered to require that the tube hardness is between 65-75 Shore.
Regarding claim , the term "preferably" renders the claim(s) indefinite because it is unclear whether the limitations following the term are part of the claimed invention.  See MPEP § 2173.05(d).
For examination purposes, the claim is considered to require that a spacing is present between the tube and pillar.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 13 recites the broad recitation “1 mm (maximum)”, and the claim also recites “preferably 0.5mm (maximum)”, and further recites “even more preferably 0.2mm (maximum)”, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
For examination purposes, the claim is considered to require that the maximum opening is 1 mm.

Regarding claim 15, the term "preferably" renders the claim(s) indefinite because it is unclear whether the limitations following the term are part of the claimed invention.  See MPEP § 2173.05(d).
For examination purposes, the claim is considered to require that multiple pillars are positioned next to each other.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 16 recites the broad recitation “between 5 and 45 degrees”, and the claim also recites “preferably between 15 and 25 degrees”, and further recites “even more preferably substantially 20 degrees”, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
For examination purposes, the claim is considered to require that the guidance part of the first slope is between 5 and 45 degrees.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 16 recites the broad recitation “between 30 and 60 degrees”, and the claim also recites “preferably between 40 and 50 degrees”, and further recites “even more preferably substantially 45 degrees”, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
For examination purposes, the claim is considered to require that the guidance part of the second slope is between 30 and 60 degrees.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 17 recites the broad recitation “between 1 and 3 mm”, and the claim also recites “preferably between 1.5 and 2.5 mm”, and further recites “even more preferably over substantially 2mm”, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Regarding claim 17, each instance of the term "preferably" renders the claim(s) indefinite because it is unclear whether the limitations following the term are part of the claimed invention.  See MPEP § 2173.05(d).
For examination purposes, the claim is not considered to require the limitations following the term “preferably”.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 19 recites the broad recitation “between 1.1 and 1.5 times larger”, and the claim also recites “preferably between 1.25 and 1.35”, and further recites “even more preferably 1.3 times”, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
For examination purposes, the claim is considered to require that the outer size of the thickening of the pillar is between 1.1 and 1.5 times larger than the outer size of the guidance part.

Regarding claim 19, each instance of the term "preferably" renders the claim(s) indefinite because it is unclear whether the limitations following the term are part of the claimed invention.  See MPEP § 2173.05(d).
For examination purposes, the claim is not considered to require the limitations following the term “preferably”.

Regarding claim 20, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
For examination purposes, the claim is considered to require the pillar is provided with a ring-shaped protrusion.

Regarding claim 20, the term "preferably" renders the claim(s) indefinite because it is unclear whether the limitations following the term are part of the claimed invention.  See MPEP § 2173.05(d).
For examination purposes, the claim is not considered to require the limitations following the term “preferably”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hansel et al (US 5,879,033).
As to claim 16, Hansel et al discloses a pillar (2) for the connection of a connector with a cleaning machine, wherein the pillar comprises a longitudinal hollow body with at least two open ends (Fig. 3) comprising; a substantially longitudinal guidance part (5), situated towards a first end, for the guidance of the connector over the pillar; and a second end opposite to the first end in longitudinal direction, for connecting the pillar to a cleaning machine; and wherein the guidance part is provided with a thickening (6) for the fixing of the connector to the guidance part, which thickening comprises a first slope (as at 6, Figs. 1 and 3) facing the first end, which slope has an angle with the guidance part between 5 and 45 degrees (col. 2, ll. 20-24), (preferably between 15 and 25 degrees and even more preferably substantially 20 degrees), for guiding the connector over the thickening from the first end of the guidance part; and comprises a second slope (9) facing the second end, which slope has an angle with the guidance part between 30 and 60 degrees (col. 2, ll. 28-31), (preferably between 40 and 50 degrees, even more preferably substantially 45 degrees) for creating a predetermined resistance to prevent undesired shifting of the connector with the pillar.

As to claim 17, Hansel et al discloses the pillar according to claim 16, wherein the thickening between the slopes comprises a plane (as at 12 or 13 in Fig. 3), wherein the plane runs substantially parallel to the guidance part, (wherein preferably the plane of the thickening extends in the longitudinal direction over a length between 1 and 3 mm, preferably between 1.5 and 2.5 mm and even more preferably over substantially 2mm).

As to claim 18, Hansel et al discloses the pillar according to claim 16, wherein the thickening comprises a trapezoidal cross-section in the longitudinal direction of the pillar and/or wherein the thickening extends around the guidance part.  Refer to Figs. 1 and 3.

As to claim 20, Hansel et al discloses the pillar according to claim 16, wherein the pillar is provided with a ring-shaped protrusion (8) between the thickening and the second end, for example a ring-shaped flange (wherein preferably the outer size of the cross section of the thickening is substantially equal to the spacing between the transition of the second slope to the plane of the thickening and the ring-shaped protrusion).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansel et al.
As to claim 19, Hansel et al discloses the pillar according to claim 16, wherein the outer size of the cross-section of the thickening of the pillar is larger than the outer size of the guidance part, yet fails to teach that the outer size of the cross-section between 1.1 and 1.5 times larger (preferably between 1.25 and 1.35 and even more preferably 1.3 times the outer size of the guidance part, wherein preferably the outer size of the cross section of the thickening is substantially 6mm in the direction perpendicular to the longitudinal direction).
However, it is known in the art that altering/varying the relative sizes of a structure can affect the weight, sealing ability, strength, flexibility, etc. of the structure.  
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Hansel et al such that the outer size of the cross-section of the thickening of the pillar is 1.1-1.5 times larger than the outer size of the guidance part, for the purpose of one or more of:  controlling the weight of the structure; ensuring sufficient strength and/or flexibility; providing a structure which would have allowed sufficient sealing and engagement to occur when the joint is properly mated; to aid in the machining of the structure; and to have a structural arrangement which would have been obvious to try, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
Alternatively, it would have been obvious matter of design choice modify Hansel et al such that the outer size of the cross-section of the thickening of the pillar is 1.1-1.5 times larger than the outer size of the guidance part for the purpose of one or more of:  controlling the weight of the structure; ensuring sufficient strength and/or flexibility; providing a structure which would have allowed sufficient sealing and engagement to occur when the joint is properly mated; to aid in the machining of the structure; and to have a structural arrangement which would have been obvious to try, since such a modification would have involved a mere change in the size and/or proportion of a component.  A change is size and/or proportion is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237, (CCPA 1955) and/or Gardener v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Claim(s) 1-10, 13-14 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melsom (US 2,374,225).
As to claim 1, Melsom discloses a coupling for coupling of one or more hoses to a cleaning machine, comprising; at least one connector (1) for the connecting of a hose to be cleaned with a pillar; and at least one pillar (2) for the connection of the connector with a cleaning machine, wherein the pillar comprises a longitudinal hollow body with at least two open ends comprising; a substantially longitudinal guidance part (straight portion between “15” and “2” in Fig. 1), situated towards a first end (end to hose 3), for the guidance of the connector over the pillar; and a second end (end with nut 20) opposite to the first end in longitudinal direction, for connecting the pillar to a cleaning machine; and wherein the guidance part is provided with a thickening (15) for the fixing of the connector to the guidance part, which thickening comprises a first slope (rightmost slope in Fig. 1) facing the first end and a second slope (leftmost slope in Fig. 1) facing the second end.
Melsom fails to teach that the first slope has an angle with the guidance part between 5 and 45 degrees, (preferably between 15 and 25 degrees and even more preferably substantially 20 degrees), for guiding the connector over the thickening from the first end of the guidance part.  
However, it is known in the art that altering/varying the relative sizes of a structure can affect the weight, sealing ability, strength, flexibility, etc. of the structure.  
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Melsom such that the first slope has an angle with the guidance part between 5 and 45 degrees, for the purpose of one or more of:  controlling the weight of the structure; ensuring sufficient strength and/or flexibility; providing a structure which would have allowed sufficient sealing and engagement to occur when the joint is properly mated; to aid in the machining of the structure; and to have a structural arrangement which would have been obvious to try, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
Alternatively, it would have been obvious matter of design choice modify Melsom such that the first slope has an angle with the guidance part between 5 and 45 degrees for the purpose of one or more of:  controlling the weight of the structure; ensuring sufficient strength and/or flexibility; providing a structure which would have allowed sufficient sealing and engagement to occur when the joint is properly mated; to aid in the machining of the structure; and to have a structural arrangement which would have been obvious to try, since such a modification would have involved a mere change in the size and/or proportion of a component.  A change is size and/or proportion is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237, (CCPA 1955) and/or Gardener v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Melsom fails to teach that the second slope has an angle with the guidance part between 30 and 60 degrees, (preferably between 40 and 50 degrees, even more preferably substantially 45 degrees), for creating a predetermined resistance to prevent undesired shifting of the connector over the pillar.
However, it is known in the art that altering/varying the relative sizes of a structure can affect the weight, sealing ability, strength, flexibility, etc. of the structure.  
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Melsom such that the second slope has an angle with the guidance part between 30 and 60 degrees, for the purpose of one or more of:  controlling the weight of the structure; ensuring sufficient strength and/or flexibility; providing a structure which would have allowed sufficient sealing and engagement to occur when the joint is properly mated; to aid in the machining of the structure; and to have a structural arrangement which would have been obvious to try, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
Alternatively, it would have been obvious matter of design choice modify Melsom such that the second slope has an angle with the guidance part between 30 and 60 degrees for the purpose of one or more of:  controlling the weight of the structure; ensuring sufficient strength and/or flexibility; providing a structure which would have allowed sufficient sealing and engagement to occur when the joint is properly mated; to aid in the machining of the structure; and to have a structural arrangement which would have been obvious to try, since such a modification would have involved a mere change in the size and/or proportion of a component.  A change is size and/or proportion is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237, (CCPA 1955) and/or Gardener v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

As to claim 2, Melsom discloses the coupling according to claim 1, wherein the thickening between the slopes comprises a plane (as at 9) wherein the plane runs substantially parallel to the guidance part (preferably wherein the plane of the thickening extends in the longitudinal direction over a length between 1 and 3 mm, preferably between 1.5 and 2.5 mm and even more preferably over substantially 2mm).

As to claim 3, Melsom discloses the coupling according to claim 1, wherein the thickening comprises a trapezoidal cross-section in the longitudinal direction of the pillar and/or wherein the thickening extends around the guidance part (see Fig. 1).
As to claim 4, Melsom discloses the coupling according to claim 1, wherein the outer size of the cross-section of the thickening of the pillar is larger than the outer size of the guidance part (see Fig. 1).
Melsom fails to teach that the outer size of the cross-section between 1.1 and 1.5 times larger (preferably between 1.25 and 1.35 and even more preferably 1.3 times the outer size of the guidance part).
However, it is known in the art that altering/varying the relative sizes of a structure can affect the weight, sealing ability, strength, flexibility, etc. of the structure.  
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Melsom such that the outer size of the cross-section of the thickening of the pillar is 1.1-1.5 times larger than the outer size of the guidance part, for the purpose of one or more of:  controlling the weight of the structure; ensuring sufficient strength and/or flexibility; providing a structure which would have allowed sufficient sealing and engagement to occur when the joint is properly mated; to aid in the machining of the structure; and to have a structural arrangement which would have been obvious to try, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
Alternatively, it would have been obvious matter of design choice modify Melsom such that the outer size of the cross-section of the thickening of the pillar is 1.1-1.5 times larger than the outer size of the guidance part for the purpose of one or more of:  controlling the weight of the structure; ensuring sufficient strength and/or flexibility; providing a structure which would have allowed sufficient sealing and engagement to occur when the joint is properly mated; to aid in the machining of the structure; and to have a structural arrangement which would have been obvious to try, since such a modification would have involved a mere change in the size and/or proportion of a component.  A change is size and/or proportion is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237, (CCPA 1955) and/or Gardener v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

As to claim 5, Melsom discloses the coupling according to claim 1, wherein a stopping surface (as at the end of the leader line for “15” in Fig. 1) is located between the at least two ends (and wherein preferably the first slope serves as a stopping surface).  

As to claim 6, Melsom discloses the coupling according to claim 1, wherein the pillar is provided with a ring-shaped protrusion (as at/adjacent 24 in Fig. 1) between the thickening and the second end.

As to claim 7, Melsom discloses the coupling according to claim 6, wherein the ring-shaped protrusion is a ring- shaped flange.

As to claim 8, Melsom discloses the coupling according to claim 6, wherein the ring-shaped protrusion comprises a substantially flat surface (conical surface) facing the first end.

As to claim 9, Melsom discloses the coupling according to claim 1, wherein the connector comprises an elbow fitting and/or a tube (1).
As to claim 12, Melsom discloses the coupling according to claim 1, wherein the connector comprises a tube (1), wherein in a coupled state a spacing is present between the head end of the tube of the connector and the pillar (preferably with the ring-shaped protrusion).  Refer to Fig. 1.

As to claim 13, Melsom discloses the coupling according to claim 12, yet fails to teach that the spacing extends in the longitudinal direction and has a maximum opening in the longitudinal direction of 1 mm (preferably 0.5mm and even more preferably maximum 0.2mm).
However, it is known in the art that altering/varying the relative sizes of a structure can affect the weight, sealing ability, strength, flexibility, etc. of the structure.  
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Melsom such that the spacing extends in the longitudinal direction and has a maximum opening in the longitudinal direction of 1 mm, for the purpose of one or more of:  controlling the weight of the structure; ensuring sufficient strength and/or flexibility; providing a structure which would have allowed sufficient sealing and engagement to occur when the joint is properly mated; to aid in the machining of the structure; and to have a structural arrangement which would have been obvious to try, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
Alternatively, it would have been obvious matter of design choice modify Melsom such that the spacing extends in the longitudinal direction and has a maximum opening in the longitudinal direction of 1 mm for the purpose of one or more of:  controlling the weight of the structure; ensuring sufficient strength and/or flexibility; providing a structure which would have allowed sufficient sealing and engagement to occur when the joint is properly mated; to aid in the machining of the structure; and to have a structural arrangement which would have been obvious to try, since such a modification would have involved a mere change in the size and/or proportion of a component.  A change is size and/or proportion is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237, (CCPA 1955) and/or Gardener v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

As to claim 14, Melsom discloses the coupling according to claim 1, wherein the connector is slidable over the first end of the pillar, such that the connector can be slid to a predetermined position in a coupled state.

As to claim 16, Melsom discloses a pillar (2) for the connection of a connector with a cleaning machine, wherein the pillar comprises a longitudinal hollow body with at least two open ends comprising; a substantially longitudinal guidance part (straight portion between “15” and “2” in Fig. 1), situated towards a first end (rightmost end in Fig. 1), for the guidance of the connector over the pillar; and a second end (leftmost end in Fig. 1) opposite to the first end in longitudinal direction, for connecting the pillar to a cleaning machine; and wherein the guidance part is provided with a thickening (15) for the fixing of the connector to the guidance part, which thickening comprises a first slope (rightmost) facing the first end a second slope (leftmost) facing the second end. 
Melson fails to teach that the first slope has an angle with the guidance part between 5 and 45 degrees (preferably between 15 and 25 degrees and even more preferably substantially 20 degrees) for guiding the connector over the thickening from the first end of the guidance part.
However, it is known in the art that altering/varying the relative sizes of a structure can affect the weight, sealing ability, strength, flexibility, etc. of the structure.  
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Melsom such that the first slope has an angle with the guidance part between 5 and 45 degrees, for the purpose of one or more of:  controlling the weight of the structure; ensuring sufficient strength and/or flexibility; providing a structure which would have allowed sufficient sealing and engagement to occur when the joint is properly mated; to aid in the machining of the structure; and to have a structural arrangement which would have been obvious to try, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
Alternatively, it would have been obvious matter of design choice modify Melsom such that the first slope has an angle with the guidance part between 5 and 45 degrees for the purpose of one or more of:  controlling the weight of the structure; ensuring sufficient strength and/or flexibility; providing a structure which would have allowed sufficient sealing and engagement to occur when the joint is properly mated; to aid in the machining of the structure; and to have a structural arrangement which would have been obvious to try, since such a modification would have involved a mere change in the size and/or proportion of a component.  A change is size and/or proportion is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237, (CCPA 1955) and/or Gardener v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Melsom fails to teach that the second slope has an angle with the guidance part between 30 and 60 degrees, (preferably between 40 and 50 degrees, even more preferably substantially 45 degrees), for creating a predetermined resistance to prevent undesired shifting of the connector over the pillar.
However, it is known in the art that altering/varying the relative sizes of a structure can affect the weight, sealing ability, strength, flexibility, etc. of the structure.  
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Melsom such that the second slope has an angle with the guidance part between 30 and 60 degrees, for the purpose of one or more of:  controlling the weight of the structure; ensuring sufficient strength and/or flexibility; providing a structure which would have allowed sufficient sealing and engagement to occur when the joint is properly mated; to aid in the machining of the structure; and to have a structural arrangement which would have been obvious to try, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
Alternatively, it would have been obvious matter of design choice modify Melsom such that the second slope has an angle with the guidance part between 30 and 60 degrees for the purpose of one or more of:  controlling the weight of the structure; ensuring sufficient strength and/or flexibility; providing a structure which would have allowed sufficient sealing and engagement to occur when the joint is properly mated; to aid in the machining of the structure; and to have a structural arrangement which would have been obvious to try, since such a modification would have involved a mere change in the size and/or proportion of a component.  A change is size and/or proportion is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237, (CCPA 1955) and/or Gardener v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

As to claim 17, Melsom discloses the pillar according to claim 16, wherein the thickening between the slopes comprises a plane (as at 9) wherein the plane runs substantially parallel to the guidance part (wherein preferably the plane of the thickening extends in the longitudinal direction over a length between 1 and 3 mm, preferably between 1.5 and 2.5 mm and even more preferably over substantially 2mm).

As to claim 18, Melsom discloses the pillar according to claim 16, wherein the thickening comprises a trapezoidal cross-section in the longitudinal direction of the pillar and/or wherein the thickening extends around the guidance part (see Fig. 1).

As to claim 19, Melsom discloses the pillar according to claim 16, wherein the outer size of the cross-section of the thickening of the pillar is larger than the outer size of the guidance part (see Fig. 1), yet fails to teach the outer size of the cross-section is between 1.1 and 1.5 times larger (preferably between 1.25 and 1.35 and even more preferably 1.3 times the outer size of the guidance part, wherein preferably the outer size of the cross section of the thickening is substantially 6mm in the direction perpendicular to the longitudinal direction).
However, it is known in the art that altering/varying the relative sizes of a structure can affect the weight, sealing ability, strength, flexibility, etc. of the structure.  
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Melsom such that the outer size of the cross-section of the thickening of the pillar is 1.1-1.5 times larger than the outer size of the guidance part, for the purpose of one or more of:  controlling the weight of the structure; ensuring sufficient strength and/or flexibility; providing a structure which would have allowed sufficient sealing and engagement to occur when the joint is properly mated; to aid in the machining of the structure; and to have a structural arrangement which would have been obvious to try, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
Alternatively, it would have been obvious matter of design choice modify Melsom such that the outer size of the cross-section of the thickening of the pillar is 1.1-1.5 times larger than the outer size of the guidance part for the purpose of one or more of:  controlling the weight of the structure; ensuring sufficient strength and/or flexibility; providing a structure which would have allowed sufficient sealing and engagement to occur when the joint is properly mated; to aid in the machining of the structure; and to have a structural arrangement which would have been obvious to try, since such a modification would have involved a mere change in the size and/or proportion of a component.  A change is size and/or proportion is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237, (CCPA 1955) and/or Gardener v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
As to claim 20, Melsom discloses the pillar according to claim 16, wherein the pillar is provided with a ring-shaped protrusion (as at/adjacent 24 in Fig. 1) between the thickening and the second end (for example a ring-shaped flange, wherein preferably the outer size of the cross section of the thickening is substantially equal to the spacing between the transition of the second slope to the plane of the thickening and the ring-shaped protrusion).

Claim(s) 1-14 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sauer (US 4,635,973). 
As to claim 1, Sauer discloses a coupling for coupling of one or more hoses to a cleaning machine, comprising; at least one connector (2) for the connecting of a hose to be cleaned with a pillar; and at least one pillar (1) for the connection of the connector with a cleaning machine, wherein the pillar comprises a longitudinal hollow body with at least two open ends comprising:  a substantially longitudinal guidance part (straight portion beginning at 7 in Fig. 1), situated towards a first end (end to hose 4), for the guidance of the connector over the pillar; and a second end (opposing end) opposite to the first end in longitudinal direction, for connecting the pillar to a cleaning machine; and wherein the guidance part is provided with a thickening (8/9/10) for the fixing of the connector to the guidance part, which thickening comprises a first slope (8) facing the first end and a second slope (10) facing the second end.
Sauer fails to teach that the first slope has an angle with the guidance part between 5 and 45 degrees, (preferably between 15 and 25 degrees and even more preferably substantially 20 degrees), for guiding the connector over the thickening from the first end of the guidance part.  
However, it is known in the art that altering/varying the relative sizes of a structure can affect the weight, sealing ability, strength, flexibility, etc. of the structure.  
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Sauer such that the first slope has an angle with the guidance part between 5 and 45 degrees, for the purpose of one or more of:  controlling the weight of the structure; ensuring sufficient strength and/or flexibility; providing a structure which would have allowed sufficient sealing and engagement to occur when the joint is properly mated; to aid in the machining of the structure; and to have a structural arrangement which would have been obvious to try, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
Alternatively, it would have been obvious matter of design choice modify Sauer such that the first slope has an angle with the guidance part between 5 and 45 degrees for the purpose of one or more of:  controlling the weight of the structure; ensuring sufficient strength and/or flexibility; providing a structure which would have allowed sufficient sealing and engagement to occur when the joint is properly mated; to aid in the machining of the structure; and to have a structural arrangement which would have been obvious to try, since such a modification would have involved a mere change in the size and/or proportion of a component.  A change is size and/or proportion is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237, (CCPA 1955) and/or Gardener v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Sauer fails to teach that the second slope has an angle with the guidance part between 30 and 60 degrees, (preferably between 40 and 50 degrees, even more preferably substantially 45 degrees), for creating a predetermined resistance to prevent undesired shifting of the connector over the pillar.
However, it is known in the art that altering/varying the relative sizes of a structure can affect the weight, sealing ability, strength, flexibility, etc. of the structure.  
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Sauer such that the second slope has an angle with the guidance part between 30 and 60 degrees, for the purpose of one or more of:  controlling the weight of the structure; ensuring sufficient strength and/or flexibility; providing a structure which would have allowed sufficient sealing and engagement to occur when the joint is properly mated; to aid in the machining of the structure; and to have a structural arrangement which would have been obvious to try, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
Alternatively, it would have been obvious matter of design choice modify Sauer such that the second slope has an angle with the guidance part between 30 and 60 degrees for the purpose of one or more of:  controlling the weight of the structure; ensuring sufficient strength and/or flexibility; providing a structure which would have allowed sufficient sealing and engagement to occur when the joint is properly mated; to aid in the machining of the structure; and to have a structural arrangement which would have been obvious to try, since such a modification would have involved a mere change in the size and/or proportion of a component.  A change is size and/or proportion is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237, (CCPA 1955) and/or Gardener v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

As to claim 2, Sauer discloses the coupling according to claim 1, wherein the thickening between the slopes comprises a plane (as at 9) wherein the plane runs substantially parallel to the guidance part (preferably wherein the plane of the thickening extends in the longitudinal direction over a length between 1 and 3 mm, preferably between 1.5 and 2.5 mm and even more preferably over substantially 2mm).

As to claim 3, Sauer discloses the coupling according to claim 1, wherein the thickening comprises a trapezoidal cross-section in the longitudinal direction of the pillar and/or wherein the thickening extends around the guidance part (see Fig. 1).

As to claim 4, Sauer discloses the coupling according to claim 1, wherein the outer size of the cross-section of the thickening of the pillar is larger than the outer size of the guidance part (see Fig. 1).
Sauer fails to teach that the outer size of the cross-section between 1.1 and 1.5 times larger (preferably between 1.25 and 1.35 and even more preferably 1.3 times the outer size of the guidance part).
However, it is known in the art that altering/varying the relative sizes of a structure can affect the weight, sealing ability, strength, flexibility, etc. of the structure.  
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Sauer such that the outer size of the cross-section of the thickening of the pillar is 1.1-1.5 times larger than the outer size of the guidance part, for the purpose of one or more of:  controlling the weight of the structure; ensuring sufficient strength and/or flexibility; providing a structure which would have allowed sufficient sealing and engagement to occur when the joint is properly mated; to aid in the machining of the structure; and to have a structural arrangement which would have been obvious to try, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
Alternatively, it would have been obvious matter of design choice modify Sauer such that the outer size of the cross-section of the thickening of the pillar is 1.1-1.5 times larger than the outer size of the guidance part for the purpose of one or more of:  controlling the weight of the structure; ensuring sufficient strength and/or flexibility; providing a structure which would have allowed sufficient sealing and engagement to occur when the joint is properly mated; to aid in the machining of the structure; and to have a structural arrangement which would have been obvious to try, since such a modification would have involved a mere change in the size and/or proportion of a component.  A change is size and/or proportion is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237, (CCPA 1955) and/or Gardener v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

As to claim 5, Sauer discloses the coupling according to claim 1, wherein a stopping surface (8) is located between the at least two ends (and wherein preferably the first slope serves as a stopping surface).  
As to claim 6, Sauer discloses the coupling according to claim 1, wherein the pillar is provided with a ring-shaped protrusion (12) between the thickening and the second end.

As to claim 7, Sauer discloses the coupling according to claim 6, wherein the ring-shaped protrusion is a ring- shaped flange.

As to claim 8, Sauer discloses the coupling according to claim 6, wherein the ring-shaped protrusion comprises a substantially flat surface (conical surface) facing the first end.

As to claim 9, Sauer discloses the coupling according to claim 1, wherein the connector comprises an elbow fitting and/or a tube (2).

As to claim 10, Sauer discloses the coupling according to claim 9, wherein the connector comprises a tube (2), which is manufactured from a polymer or a plastic (col. 4, ll. 16-17).

As to claim 11, Sauer discloses the coupling according to claim 9, wherein the connector comprises a tube, yet fails to teach that the tube is manufactured from silicone with a hardness between 65-75 Shore (preferably 69-71 Shore, and even more preferably 70 Shore) on a Shore A hardness scale.
However, it is known in the art that altering/varying the relative sizes of a structure can affect the weight, sealing ability, strength, flexibility, etc. of the structure.  
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Sauer such that that the tube is manufactured from silicone with a hardness between 65-75 Shore, for the purpose of one or more of:  controlling the weight of the structure; ensuring sufficient strength and/or flexibility; providing a structure which would have allowed sufficient sealing and engagement to occur when the joint is properly mated; to aid in the machining of the structure; and to have a structural arrangement which would have been obvious to try, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
Alternatively, it would have been obvious matter of design choice to modify Sauer such that that the tube is manufactured from silicone with a hardness between 65-75 Shore for the purpose of one or more of:  controlling the weight of the structure; ensuring sufficient strength and/or flexibility; providing a structure which would have allowed sufficient sealing and engagement to occur when the joint is properly mated; to aid in the machining of the structure; and to have a structural arrangement which would have been obvious to try, since such a modification would have involved a mere change in the size and/or proportion of a component.  A change is size and/or proportion is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237, (CCPA 1955) and/or Gardener v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

As to claim 12, Sauer discloses the coupling according to claim 1, wherein the connector comprises a tube (1), wherein in a coupled state a spacing is present between the head end of the tube of the connector and the pillar (preferably with the ring-shaped protrusion).  Refer to Fig. 1.

As to claim 13, Sauer discloses the coupling according to claim 12, yet fails to teach that the spacing extends in the longitudinal direction and has a maximum opening in the longitudinal direction of 1 mm (preferably 0.5mm and even more preferably maximum 0.2mm).
However, it is known in the art that altering/varying the relative sizes of a structure can affect the weight, sealing ability, strength, flexibility, etc. of the structure.  
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Sauer such that the spacing extends in the longitudinal direction and has a maximum opening in the longitudinal direction of 1 mm, for the purpose of one or more of:  controlling the weight of the structure; ensuring sufficient strength and/or flexibility; providing a structure which would have allowed sufficient sealing and engagement to occur when the joint is properly mated; to aid in the machining of the structure; and to have a structural arrangement which would have been obvious to try, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
Alternatively, it would have been obvious matter of design choice modify Sauer such that the spacing extends in the longitudinal direction and has a maximum opening in the longitudinal direction of 1 mm for the purpose of one or more of:  controlling the weight of the structure; ensuring sufficient strength and/or flexibility; providing a structure which would have allowed sufficient sealing and engagement to occur when the joint is properly mated; to aid in the machining of the structure; and to have a structural arrangement which would have been obvious to try, since such a modification would have involved a mere change in the size and/or proportion of a component.  A change is size and/or proportion is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237, (CCPA 1955) and/or Gardener v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

As to claim 14, Sauer discloses the coupling according to claim 1, wherein the connector is slidable over the first end of the pillar, such that the connector can be slid to a predetermined position in a coupled state.

As to claim 16, Sauer discloses a pillar (1) for the connection of a connector with a cleaning machine, wherein the pillar comprises a longitudinal hollow body with at least two open ends comprising; a substantially longitudinal guidance part (straight portion beginning at 7 in Fig. 1), situated towards a first end (rightmost end in Fig. 1), for the guidance of the connector over the pillar; and a second end (opposite end) opposite to the first end in longitudinal direction, for connecting the pillar to a cleaning machine; and wherein the guidance part is provided with a thickening (8/9/10) for the fixing of the connector to the guidance part, which thickening comprises a first slope (8) facing the first end a second slope (10) facing the second end. 
Sauer fails to teach that the first slope has an angle with the guidance part between 5 and 45 degrees (preferably between 15 and 25 degrees and even more preferably substantially 20 degrees) for guiding the connector over the thickening from the first end of the guidance part.
However, it is known in the art that altering/varying the relative sizes of a structure can affect the weight, sealing ability, strength, flexibility, etc. of the structure.  
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Sauer such that the first slope has an angle with the guidance part between 5 and 45 degrees, for the purpose of one or more of:  controlling the weight of the structure; ensuring sufficient strength and/or flexibility; providing a structure which would have allowed sufficient sealing and engagement to occur when the joint is properly mated; to aid in the machining of the structure; and to have a structural arrangement which would have been obvious to try, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
Alternatively, it would have been obvious matter of design choice modify Sauer such that the first slope has an angle with the guidance part between 5 and 45 degrees for the purpose of one or more of:  controlling the weight of the structure; ensuring sufficient strength and/or flexibility; providing a structure which would have allowed sufficient sealing and engagement to occur when the joint is properly mated; to aid in the machining of the structure; and to have a structural arrangement which would have been obvious to try, since such a modification would have involved a mere change in the size and/or proportion of a component.  A change is size and/or proportion is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237, (CCPA 1955) and/or Gardener v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Sauer fails to teach that the second slope has an angle with the guidance part between 30 and 60 degrees, (preferably between 40 and 50 degrees, even more preferably substantially 45 degrees), for creating a predetermined resistance to prevent undesired shifting of the connector over the pillar.
However, it is known in the art that altering/varying the relative sizes of a structure can affect the weight, sealing ability, strength, flexibility, etc. of the structure.  
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Sauer such that the second slope has an angle with the guidance part between 30 and 60 degrees, for the purpose of one or more of:  controlling the weight of the structure; ensuring sufficient strength and/or flexibility; providing a structure which would have allowed sufficient sealing and engagement to occur when the joint is properly mated; to aid in the machining of the structure; and to have a structural arrangement which would have been obvious to try, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
Alternatively, it would have been obvious matter of design choice modify Hansel et al such that the second slope has an angle with the guidance part between 30 and 60 degrees for the purpose of one or more of:  controlling the weight of the structure; ensuring sufficient strength and/or flexibility; providing a structure which would have allowed sufficient sealing and engagement to occur when the joint is properly mated; to aid in the machining of the structure; and to have a structural arrangement which would have been obvious to try, since such a modification would have involved a mere change in the size and/or proportion of a component.  A change is size and/or proportion is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237, (CCPA 1955) and/or Gardener v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

As to claim 17, Sauer discloses the pillar according to claim 16, wherein the thickening between the slopes comprises a plane (as at 9) wherein the plane runs substantially parallel to the guidance part (wherein preferably the plane of the thickening extends in the longitudinal direction over a length between 1 and 3 mm, preferably between 1.5 and 2.5 mm and even more preferably over substantially 2mm).

As to claim 18, Sauer discloses the pillar according to claim 16, wherein the thickening comprises a trapezoidal cross-section in the longitudinal direction of the pillar and/or wherein the thickening extends around the guidance part (see Fig. 1).

As to claim 19, Sauer discloses the pillar according to claim 16, wherein the outer size of the cross-section of the thickening of the pillar is larger than the outer size of the guidance part (see Fig. 1), yet fails to teach the outer size of the cross-section is between 1.1 and 1.5 times larger (preferably between 1.25 and 1.35 and even more preferably 1.3 times the outer size of the guidance part, wherein preferably the outer size of the cross section of the thickening is substantially 6mm in the direction perpendicular to the longitudinal direction).
However, it is known in the art that altering/varying the relative sizes of a structure can affect the weight, sealing ability, strength, flexibility, etc. of the structure.  
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Sauer such that the outer size of the cross-section of the thickening of the pillar is 1.1-1.5 times larger than the outer size of the guidance part, for the purpose of one or more of:  controlling the weight of the structure; ensuring sufficient strength and/or flexibility; providing a structure which would have allowed sufficient sealing and engagement to occur when the joint is properly mated; to aid in the machining of the structure; and to have a structural arrangement which would have been obvious to try, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
Alternatively, it would have been obvious matter of design choice modify Sauer such that the outer size of the cross-section of the thickening of the pillar is 1.1-1.5 times larger than the outer size of the guidance part for the purpose of one or more of:  controlling the weight of the structure; ensuring sufficient strength and/or flexibility; providing a structure which would have allowed sufficient sealing and engagement to occur when the joint is properly mated; to aid in the machining of the structure; and to have a structural arrangement which would have been obvious to try, since such a modification would have involved a mere change in the size and/or proportion of a component.  A change is size and/or proportion is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237, (CCPA 1955) and/or Gardener v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
As to claim 20, Sauer discloses the pillar according to claim 16, wherein the pillar is provided with a ring-shaped protrusion (12) between the thickening and the second end (for example a ring-shaped flange, wherein preferably the outer size of the cross section of the thickening is substantially equal to the spacing between the transition of the second slope to the plane of the thickening and the ring-shaped protrusion).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trickel (US 7,293,299) in view of Sauer.
Trickel discloses a cleaning machine (Fig. 1) for the cleaning of one or more hoses provided with multiple pillars (as at 44, 46) positioned next to each other, preferably wherein each pillar is provided with a corresponding connector (48, 62).
Trickel fails to teach a coupling according to claim 1.
However, Sauer teaches a coupling for coupling of one or more hoses to a cleaning machine, comprising; at least one connector (2) for the connecting of a hose to be cleaned with a pillar; and at least one pillar (1) for the connection of the connector with a cleaning machine, wherein the pillar comprises a longitudinal hollow body with at least two open ends comprising:  a substantially longitudinal guidance part (straight portion beginning at 7 in Fig. 1), situated towards a first end (end to hose 4), for the guidance of the connector over the pillar; and a second end (opposing end) opposite to the first end in longitudinal direction, for connecting the pillar to a cleaning machine; and wherein the guidance part is provided with a thickening (8/9/10) for the fixing of the connector to the guidance part, which thickening comprises a first slope (8) facing the first end and a second slope (10) facing the second end.
Sauer fails to teach that the first slope has an angle with the guidance part between 5 and 45 degrees, (preferably between 15 and 25 degrees and even more preferably substantially 20 degrees), for guiding the connector over the thickening from the first end of the guidance part.  
However, it is known in the art that altering/varying the relative sizes of a structure can affect the weight, sealing ability, strength, flexibility, etc. of the structure.  
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Sauer such that the first slope has an angle with the guidance part between 5 and 45 degrees, for the purpose of one or more of:  controlling the weight of the structure; ensuring sufficient strength and/or flexibility; providing a structure which would have allowed sufficient sealing and engagement to occur when the joint is properly mated; to aid in the machining of the structure; and to have a structural arrangement which would have been obvious to try, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
Alternatively, it would have been obvious matter of design choice modify Sauer such that the first slope has an angle with the guidance part between 5 and 45 degrees for the purpose of one or more of:  controlling the weight of the structure; ensuring sufficient strength and/or flexibility; providing a structure which would have allowed sufficient sealing and engagement to occur when the joint is properly mated; to aid in the machining of the structure; and to have a structural arrangement which would have been obvious to try, since such a modification would have involved a mere change in the size and/or proportion of a component.  A change is size and/or proportion is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237, (CCPA 1955) and/or Gardener v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Sauer fails to teach that the second slope has an angle with the guidance part between 30 and 60 degrees, (preferably between 40 and 50 degrees, even more preferably substantially 45 degrees), for creating a predetermined resistance to prevent undesired shifting of the connector over the pillar.
However, it is known in the art that altering/varying the relative sizes of a structure can affect the weight, sealing ability, strength, flexibility, etc. of the structure.  
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Sauer such that the second slope has an angle with the guidance part between 30 and 60 degrees, for the purpose of one or more of:  controlling the weight of the structure; ensuring sufficient strength and/or flexibility; providing a structure which would have allowed sufficient sealing and engagement to occur when the joint is properly mated; to aid in the machining of the structure; and to have a structural arrangement which would have been obvious to try, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
Alternatively, it would have been obvious matter of design choice modify Sauer such that the second slope has an angle with the guidance part between 30 and 60 degrees for the purpose of one or more of:  controlling the weight of the structure; ensuring sufficient strength and/or flexibility; providing a structure which would have allowed sufficient sealing and engagement to occur when the joint is properly mated; to aid in the machining of the structure; and to have a structural arrangement which would have been obvious to try, since such a modification would have involved a mere change in the size and/or proportion of a component.  A change is size and/or proportion is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237, (CCPA 1955) and/or Gardener v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the pillar connection of Trickel with the hose connection as taught by Sauer, in order to more reliably hold the clamping member in engagement with the exterior of the terminal portion of the hose (col. 2, ll. 1-29).

Examiner’s Note:
The italicized portions in the foregoing claims are functional recitations. These clauses, as well as other statements of intended use do not serve to patently distinguish the claimed structure over that of the reference(s), as long as the structure of the cited reference(s) is capable of performing the intended use. See MPEP 2111-2115.
See also MPEP 2114, which states:
A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2d 1647;
Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531; and
[A]pparatus claims cover what a device is, not what a device does." Hewlett­ Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525,1528.
Any one of the systems in the cited reference(s) is capable of being used in the same manner and for the intended or desired use as the claimed invention. Note that it is sufficient to show that said capability exists, which is the case for the cited reference(s).

	
	Those claim recitations in parentheses in the foregoing claim 102/103 rejections have not been considered due to the 112b rejections of those claim recitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Beagle discloses a hose coupling with an insert having a thickening with specific slopes.
Campanini discloses a hose coupling similar to that of the claimed invention.
Cheng et al discloses an endoscope assembly.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M Hewitt II whose telephone number is (571)272-7084. The examiner can normally be reached M-F 9-930pm, mid-day flex 2-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

James M. Hewitt II
Primary Examiner
Art Unit 3679



/JAMES M HEWITT II/Primary Examiner, Art Unit 3679